DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 5, “common value” should be changed to “common values”.
Claim 11 depends from claim 11, but should depend from one of claims 8-10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1817397 “RACH-less handover robustness” by Ericsson (hereinafter called “Ericsson”) in view of U.S. Patent Application Publication 2014/0098752 to Venkata et al in view of U.S. Patent Application Publication 2020/0107235 to Peisa et al.

Regarding claim 1:
Ericsson discloses a method performed by a wireless device comprising: 
receiving, from a network, skip information for a random access channel (RACH) (disclosed throughout in the RRCConnectionReconfiguration message; as indicated in the second full paragraph of section 2.1, the UE is “provided with a TA value, initial power level and UL grants throughout the RRCConnectionReconfiguration message with MobilityControInfo (the HO Command)”; this information configures the RACH-less handover (which skips the random access channel (RACH) procedure) and is therefore skip information for a RACH) and information for a revert timer (partially disclosed; as indicated in section 2.3, the UE starts a revert timer (“an additional timer”) when it receives this message configuring the RACH-less HO (handover) and this timer length is known by both the UE and the target eNB; the expiration of this “additional timer” results in the UE reverting (“fallback”) to the RACH procedure and is thus a revert timer; Ericsson does not explicitly disclose that this information for a revert timer is received from a network); 
performing a RACH-less handover to a target cell based on the skip information and starting the revert timer (disclosed throughout; as indicated in section 2.3, the begins with a RACH-less handover when the UE receives the RRCConnectionReconfguration message and starts the revert timer; see also sections 2.1 and 2.2); 
determining that the RACH-less handover stops while the revert timer is running (disclosed throughout; see section 2.3 (“[i]n cases where the RACH-less part of the handover procedure is not successful”)); and 
upon an expiry of the revert timer, transmitting a random access preamble (as indicated in section 2.3, the RACH-less handover is limited to the duration of the “additional timer”; after this expires, the RACH procedure (sending a random access preamble, which was skipped as indicated in section 2.1) is triggered).
Ericsson further notes that one of the reasons for the failure of the RACH-less handover can be that “the used UL power level might not be sufficient at the time of transmission” (see the second full paragraph of section 2.2).  Ericsson does not explicitly disclose that the random access preamble is transmitted with a ramped transmission power, wherein the ramped transmission power is higher than an initial transmission power of the random access preamble.  However, Venkata discloses a scheme for transmitting a RACH preamble using a maximum power level; see the abstract and paragraph 0054, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ericsson to transmit the random access preamble with a ramped transmission power higher than an initial transmission power of the random access preamble.  The rationale for doing so would have been to reduce the number of preambles, thus conserving the UE battery and reducing RACH pollution as suggested in paragraph 0054 of Venkata.  


Regarding claim 14:
Ericsson discloses a wireless device in a wireless communication system comprising: 
control the transceiver to receive, from a network, skip information for a random access channel (RACH) (disclosed throughout in the RRCConnectionReconfiguration message; as indicated in the second full paragraph of section 2.1, the UE is “provided with a TA value, initial power level and UL grants throughout the RRCConnectionReconfiguration message with MobilityControInfo (the HO Command)”; this information configures the RACH-less handover (which skips the random access channel (RACH) procedure) and is therefore skip information for a RACH) and information for a revert timer (partially disclosed; as indicated in section 2.3, the UE starts a revert timer (“an additional timer”) when it receives this message configuring the RACH-less HO (handover) and this timer length is known by both the UE and the target eNB; the expiration of this “additional timer” results in the UE reverting (“fallback”) to the RACH , 
perform a RACH-less handover to a target cell based on the skip information and starting the revert timer (disclosed throughout; as indicated in section 2.3, the begins with a RACH-less handover when the UE receives the RRCConnectionReconfguration message and starts the revert timer; see also sections 2.1 and 2.2), 
determine that the RACH-less handover stops while the revert timer is running (disclosed throughout; see section 2.3 (“[i]n cases where the RACH-less part of the handover procedure is not successful”)), and 
control the transceiver to transmit, upon an expiry of the revert timer, a random access preamble (as indicated in section 2.3, the RACH-less handover is limited to the duration of the “additional timer”; after this expires, the RACH procedure (sending a random access preamble, which was skipped as indicated in section 2.1) is triggered).
Ericsson further notes that one of the reasons for the failure of the RACH-less handover can be that “the used UL power level might not be sufficient at the time of transmission” (see the second full paragraph of section 2.2).  Ericsson does not explicitly disclose that the random access preamble is transmitted with a ramped transmission power, wherein the ramped transmission power is higher than an initial transmission power of the random access preamble.  However, Venkata discloses a scheme for transmitting a RACH preamble using a maximum power level; see the abstract and paragraph 0054, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ericsson to transmit the random access preamble with a ramped transmission power higher than an initial transmission power of the random access preamble.  
Ericsson is further silent regarding the limitations of a transceiver; a memory; and at least one processor operatively coupled to the transceiver and the memory.  However, this is known in the art.  Consider Venkata, which discloses these limitations in the transceiver 910, the computer-readable medium 906, and the processor 922 of Figure 9, respectively.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the terminal using a transceiver, memory, and processor as suggested by Venkata in Figure 9.  The rationale for doing so would have been to reduce the development costs (by using software instead of hardware) and to also enable the devices to be easily upgradable.
As noted above, Ericsson does not explicitly disclose the limitation that the information for a revert timer is received from a network.  However, as indicated in Ericsson, this revert timer is an “additional timer” (in addition to the T304 timer).  Further, as indicated in Peisa, the value to which the T304 timer is to be set is received from the network via the MobilityControlInfo element within the RRCConnectionReconfiguration message.  See paragraphs 0025 and 0028, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the “additional” (revert) timer in the MobilityControlInfo or receive it from the network in some other way.  The rationale for doing so would have been to enable the value of this timer to be configurable for various situations in a manner similar to the T304 timer.


15:
Ericsson discloses a processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising: 
receiving, from a network, skip information for a random access channel (RACH) (disclosed throughout in the RRCConnectionReconfiguration message; as indicated in the second full paragraph of section 2.1, the UE is “provided with a TA value, initial power level and UL grants throughout the RRCConnectionReconfiguration message with MobilityControInfo (the HO Command)”; this information configures the RACH-less handover (which skips the random access channel (RACH) procedure) and is therefore skip information for a RACH) and information for a revert timer (partially disclosed; as indicated in section 2.3, the UE starts a revert timer (“an additional timer”) when it receives this message configuring the RACH-less HO (handover) and this timer length is known by both the UE and the target eNB; the expiration of this “additional timer” results in the UE reverting (“fallback”) to the RACH procedure and is thus a revert timer; Ericsson does not explicitly disclose that this information for a revert timer is received from a network); 
performing a RACH-less handover to a target cell based on the skip information and starting the revert timer (disclosed throughout; as indicated in section 2.3, the begins with a RACH-less handover when the UE receives the RRCConnectionReconfguration message and starts the revert timer; see also sections 2.1 and 2.2); 
determining that the RACH-less handover stops while the revert timer is running (disclosed throughout; see section 2.3 (“[i]n cases where the RACH-less part of the handover procedure is not successful”)); 
upon an expiry of the revert timer, transmitting a random access preamble (as indicated in section 2.3, the RACH-less handover is limited to the duration of the “additional timer”; after this expires, the RACH procedure (sending a random access preamble, which was skipped as indicated in section 2.1) is triggered).
Ericsson further notes that one of the reasons for the failure of the RACH-less handover can be that “the used UL power level might not be sufficient at the time of transmission” (see the second full paragraph of section 2.2).  Ericsson does not explicitly disclose that the random access preamble is transmitted with a ramped transmission power, wherein the ramped transmission power is higher than an initial transmission power of the random access preamble.  However, Venkata discloses a scheme for transmitting a RACH preamble using a maximum power level; see the abstract and paragraph 0054, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ericsson to transmit the random access preamble with a ramped transmission power higher than an initial transmission power of the random access preamble.  The rationale for doing so would have been to reduce the number of preambles, thus conserving the UE battery and reducing RACH pollution as suggested in paragraph 0054 of Venkata.  
As noted above, Ericsson does not explicitly disclose the limitation that the information for a revert timer is received from a network.  However, as indicated in Ericsson, this revert timer is an “additional timer” (in addition to the T304 timer).  Further, as indicated in Peisa, the value to which the T304 timer is to be set is received from the network via the MobilityControlInfo element within the RRCConnectionReconfiguration message.  See paragraphs 0025 and 0028, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the “additional” 

Regarding claim 2:
Ericsson, modified, discloses the limitations wherein any random access preamble is not transmitted while the revert timer is running (disclosed throughout; see section 2.1, which explains that RACH-less handover involves skipping PRACH preamble transmission; further, as indicted above, the RACH-less handover is performed until the revert (“additional”) timer expires), and wherein the random access preamble is a random access preamble that is transmitted first during a time period for a handover (as indicated in section 2.1, the random access preamble is normally transmitted first in a handover when the RACH procedure is performed).

Regarding claim 3:
Ericsson, modified, discloses the limitations of receiving, from the network, a handover command for a handover to the target cell and a validity timer for the handover command (disclosed throughout; see the RRCConnectionReconfiguration message with MobilityControlInfo (the HO command) in section 2.1; as indicted in section 2.2, the UE is configured for a RACH-less handover using this message and this is “valid until expiry of T304”; thus, this T304 timer is a validity timer; as indicated in the combination above, the T304 timer is received with the handover command), wherein the revert timer expires while the validity timer is running (disclosed throughout; see section 2.3, which indicates that, with the 

Regarding claim 13:
Ericsson, modified, discloses the limitation that the wireless device is in communication with at least one of a user equipment, a network, or autonomous vehicles other than the wireless device (as disclosed throughout, the UE is attempting a handover procedure from a source cell to a target cell and is thus clearly in communication with at least a network).

Allowable Subject Matter
Claims 4-12 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2021/0112598 to Ryu et al discloses a system which utilizes RACH-less handovers.
U.S. Patent Application Publication 2021/0068016 to Shi et al discloses a handover method including RACH-less handovers.
U.S. Patent Application Publication 2020/0029292 to Zou et al discloses a method for generalized RACH-less mobility.
U.S. Patent Application Publication 2019/0297537 to Tsai et al discloses a method for configuring a RACH-less handover in a second cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 7, 2021